                      Case 4:21-cv-00498-DMR Document 1 Filed 01/21/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the

                                                    __________ District of __________

    Nilima Amin and Karen Dhanowa, on behalf of                        )
     themselves and all others similarly situated                      )
                                                                       )
                                                                       )
                               Plaintiff(s)                            )
                                                                       )
                                   v.                                         Civil Action No.
                                                                       )
 Subway Restaurants, Inc., a Delaware Corporation;
                                                                       )
  Franchise World Headquarters LLC, a Connecticut
   Limited Liability Corporation; Subway Franchisee
                                                                       )
Advertising Trust Fund Ltd, a Connectictut Corporation;                )
           and DOES 1 through 50 inclusive                             )
                              Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION
                                          Subway Franchisee Advertising Trust Fund Ltd., A Connecticut Corporation
To: (Defendant’s name and address) 325 Sub way
                                          Milford, CT 06461




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:                          Mark Lanier, Esq.
 Shalini Dogra, Esq.                                          Alex Brown, Esq.
 Dogra Law Group PC                                           Jonathan Wilkerson, Esq.
 2219 Main Street, Unit 239                                   The Lanier Law Firm
 Santa Monica, CA 90405                                       10940 W. Sam Houston Pkwy
                                                              Houston, TX 77064



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 4:21-cv-00498-DMR Document 1 Filed 01/21/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
